DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY PANEL COMPRISING A RESIN LAYER HAVING A HEIGHT DIFFERENCE BETWEEN A PORTION OVER AN ELECTRODE AND A PORTION WITHIN A SLIT AND METHOD FOR MANUFACTURING THE SAME"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display panel of claim 1, in particular, a first substrate; a second substrate facing the first substrate; wherein the first substrate includes a first dielectric substrate, a first electrode and a second electrode both disposed on the first dielectric substrate and capable of generating a transverse electric field in the liquid crystal layer, and a first alignment film being in contact with the liquid crystal layer, the second electrode includes a plurality of slits, and a conductive portion, the second substrate includes a second dielectric substrate, and a second alignment film disposed on the second dielectric substrate and being in contact with the liquid crystal layer, the first substrate further includes a resin layer disposed between the second electrode and the first alignment film, the resin layer being made of a resin having a refractive index different from a refractive index of the second electrode by 0.20 or less, the resin layer within the plurality of slits is as thick as or thicker than the second electrode, the plurality of slits are filled with the resin layer, and a difference in height between the resin layer over the conductive portion of the second electrode and the resin layer within the plurality of slits of the second electrode is 10 nm or more.  The closest prior art of Ochiai et al. (U.S. 2007/0070266) discloses a liquid crystal display panel (Fig. 2) comprising: a first substrate (SUB1, Fig. 2); a second substrate (SUB2, Fig. 2) facing the first substrate; a liquid crystal layer (LC, Fig. 2) disposed between the first and second substrates; wherein the first substrate includes a first electrode (PX, Fig. 2) and a second electrode (CT, Fig. 2) both disposed on the first dielectric substrate (SUB1, Fig. 2) and capable of generating a transverse electric field in the liquid crystal layer (LC, Fig. 2), and a first alignment film (ORI1, Fig. 2) being in contact with the liquid crystal layer, the second electrode (CT, Fig. 2) includes a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (U.S. 2017/0039975), Kibe et al. (U.S. 2014/0313462), Hoka et al. (U.S. 2014/0159070), Hattori et al. (U.S. 2008/0018816), and Ono et al. (U.S. 2005/0041182) disclose a liquid crystal display panel comprising a first electrode and a second electrode both disposed on a first substrate with the second electrode comprising a plurality of slits and a conductive portion but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PAUL C LEE/Primary Examiner, Art Unit 2871